Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021 has been entered. Claim 45 has been cancelled.
Claims 24, 27-43 and 45 are pending in this application and allowed in this office action.

Terminal Disclaimer
The terminal disclaimer filed on February 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9981012 has been reviewed and is accepted.  The terminal disclaimer has been recorded.






EXAMINER’S COMMENTS
Withdrawn Objection and Rejections
5.	Rejection of claims 24 and 27-45 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US Patent No. 9981012, is hereby withdrawn in view of Applicant’s filing of eTD on February 3, 2021.
6.	Objection to claim 29 is hereby withdrawn in view of Applicant’s amendment to the claim.
7.	Rejection of claim 43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of Applicant’s amendment to the claim.
8.	Rejection of claim 44 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th, is hereby withdrawn in view of Applicant’s cancellation of the claim.
9.	Rejection of claim 44 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is hereby withdrawn in view of Applicant’s cancellation of the claim.


REASONS FOR ALLOWANCE
10.	The following is an examiner’s statement of reasons for allowance: A method for preventing or treating acute kidney injury, wherein said acute kidney injury is selected from the group consisting of myoglobinuric acute kidney injury, acute kidney injury induced by hypotensive shock, sepsis-associated acute kidney injury, toxic acute kidney injury, and acute kidney injury induced by iodinated contrast media, said method comprising administering to a subject in need thereof a pharmaceutical composition comprising an effective amount of hepcidin or a biologically active fragment or homolog .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 24, 27-43 and 45, as set forth in the amendment filed on February 2, 2021, are allowed.

CONCLUSION
Claims 24, 27-43 and 45 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.